Citation Nr: 1728078	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  11-31 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee prior to March 5, 2015.  

2.  Entitlement to a rating in excess of 30 percent for status post total knee replacement of the left knee from May 1, 2016.

3.  Entitlement to a rating in excess of 10 percent for traumatic arthritis, right ankle and foot.

4.  Entitlement to a compensable rating for degenerative arthrosis, right little finger DIP joint (previously rated as tendon graft, right small finger).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983, and from January 1986 to April 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested to have a hearing before a Veterans Law Judge via video conference at his local RO, as noted on a January 2017 VA Form 9.  

A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 C.F.R. § 20.700 (2016); 38 U.S.C.A. § 7107 (West 2014).  Thus, a remand of this appeal is warranted to schedule a hearing.

On remand, the AOJ should schedule the Veteran for a video conference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the earliest opportunity in accordance with applicable procedures.  The RO must notify the Veteran and his representative of the date and time thereof.  If the Veteran wishes to withdraw his request for a hearing, he should do so by written document submitted to the RO.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




